Citation Nr: 0702093	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  06-08 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Whether termination of the appellant's death pension 
benefits, effective May 1, 2006, based on excessive income 
was proper.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
an individual who had active service from January 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied entitlement to service 
connection for cause of death.  The RO also granted 
entitlement to death pension benefits, effective in April 
2005, but determined the benefits would be terminated 
effective May 2006 because the appellant's countable income 
exceeded the maximum amount allowed by law.  

In November 2006, the appellant was scheduled to testify 
before the undersigned Veterans Law Judge at a 
videoconference hearing.  The notice for the hearing was sent 
to the appellant's address of record; however, she did not 
report to the scheduled hearing.  The Board, then, finds that 
all due process has been satisfied with respect to the 
appellant's right to a hearing.  


FINDINGS OF FACT

1.  According to the official certificate of death, the 
decedent's death in April 2005 was caused by sepsis due to a 
soft tissue infection, bilateral decubitus heel ulcers, and 
severe rapidly progressive dementia.  Also listed as other 
significant conditions contributing to the decedent's death 
were cerebrovascular accident and myocardial infarction.  

2.  At the time of his death, the decedent was rated 100 
percent disabled for bilateral hearing loss, effective from 
December 2000.  




3.  No competent medical evidence has been submitted which 
demonstrates that the decedent's death was caused by an 
illness or disease incurred in or aggravated by active 
military service.

4.  In 2005 and 2006, the appellant's countable income 
consisted of yearly income of at least $11,930 from Social 
Security Administration benefits, minus $938 in recurring 
medical expenses.  

5.  In 2005, a one-time deduction of $5,000 was deducted from 
the appellant's countable income for the decedent's last 
expenses, thus reducing her countable income.  

6.  The appellant's countable income for 2006 exceeded the 
maximum annual income for death pension benefits for a 
surviving spouse with no dependents.


CONCLUSIONS OF LAW

1.  The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may the cause of his death be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1102, 
1110, 1112, 1113, 1310, 1311, 5100-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.370 
(2006).

2.  As of May 1, 2006, the appellant did not meet the income 
criteria for entitlement to death pension benefits.  38 
U.S.C.A. §§ 101, 1503, 1521, 1541, 5110 (West 2002); 38 
C.F.R. §§ 3.21, 3.23, 3.271, 3.272, 3.400 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In June 2005, the RO sent the appellant a letter informing 
her of the types of evidence needed to substantiate her 
claims and its duty to assist her in substantiating her 
claims under the VCAA.  The June 2005 letter informed the 
appellant that VA would obtain the decedent's treatment 
records from any VA Medical Center where he had received 
treatment, as well as relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, and other pertinent agencies.  She was advised 
that it was her responsibility to send medical records 
showing the decedent died in service, that his service-
connected disabilities caused or contributed to his death, or 
that the condition that contributed to his death was caused 
by injury or disease that began during service.  The June 
2005 letter also specifically asked the appellant to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the June 2005 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was advised of her 
opportunities to submit additional evidence.  Subsequently, a 
February 2006 SOC provided the appellant with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  In addition, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as effective 
date, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  Since the claims 
herein are being denied, such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

This appeal arises from the appellant's May 2005 claim for 
dependency and indemnity compensation (DIC) benefits, which 
included separate claims for cause of the decedent's death 
and death pension benefits.  The Board will evaluate these 
claims separately.

A.  Cause of Death

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

According to the official certificate of death, the decedent 
died on April 22, 2005, from sepsis with underlying causes 
listed as a soft tissue infection, bilateral decubitus heel 
ulcers, and severe rapidly progressive dementia.  Also listed 
as other significant conditions contributing to the 
decedent's death were cerebrovascular accident and myocardial 
infarction.  At the time of his death, the decedent was rated 
100 percent disabled for bilateral hearing loss.  

The appellant contends that service connection for cause of 
death is warranted because, according to the autopsy, the 
veteran had Mad Cow disease or Creutzfeldt-Jakob disease 
(CJD) which she contends he incurred during service.  
Specifically, the appellant asserts the veteran contacted CJD 
through the consumption of tainted meat on a ship during 
World War II.  The appellant contends the veteran's CJD led 
to his dementia, which eventually contributed to his death.  
After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for cause of death.  

Initially, the Board notes the veteran's service has been 
characterized by the National Personnel Records Center (NPRC) 
as being "fire-related", which means that, based upon the 
veteran's periods of service it is presumed that, if his 
service medical records (SMRs) were stored in that facility, 
they were destroyed by an accidental fire at the NPRC in St. 
Louis, Missouri, in July 1973.  The Board notes, however, 
that the veteran's induction and separation reports of 
medical examination are associated with the claims file.  
Review of the May 1946 separation examination reveals the 
veteran reported he did not have any wounds, injuries, or 
diseases that were disabling, and all of his systems were 
normal on clinical evaluation.  

With respect to the appellant's argument that the veteran's 
death was caused by CJD, the Board finds there is no 
competent evidence of record showing the veteran suffered 
from CJD or that, if he did, it was incurred in or otherwise 
related to his military service.  In this context, the Board 
notes the only evidence of record, other than the appellant's 
statements, that refers to the veteran suffering from CJD is 
a June 2005 letter from the Goff Mortuary which states that 
on May 25, 2005, they were notified that the veteran died of 
CJD and that an autopsy would be done the next day.  The June 
2005 letter also stated that when they removed the veteran 
from the hospital on May 26th, medical personnel indicated 
CJD might or might not be present.  The Board finds that the 
June 2005 letter merely raises the possibility that the 
veteran had CJD, and does not attempt to provide a 
relationship between the veteran's service and any presently 
manifested CJD.  Such statement is speculative and 
insufficient to show the veteran had CJD or support a finding 
of a relationship between the veteran's service and CJD.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).  Therefore, the Board 
finds the June 2005 letter to be of little probative value as 
to whether the veteran had CJD and as to whether there was an 
etiological relationship between the veteran's service and 
CJD.  

Regardless, the Board notes there is no competent medical 
evidence of record showing the veteran died from a disease or 
condition not listed on the death certificate.  As stated 
before, the veteran's death certificate reflects that he died 
from sepsis due to a soft tissue infection, bilateral 
decubitus heel ulcers, and severe rapidly progressive 
dementia, with a cerebrovascular accident and myocardial 
infarction listed as significant contributing conditions.  VA 
treatment records dated February to May 2005 reflect the 
veteran had been treated for a dermatological problem and was 
noted to have a history of cerebrovascular accident and 
"old" myocardial infarction.  In April 2005, the veteran 
was admitted to the hospital for heel ulcers which, on 
evaluation, were severely malodorous and acutely infected.  
He was noted to have experienced a rapid decline in dementia 
over the previous year and had developed associated tremors 
and muscle rigidity consistent with Parkinson's disease over 
the previous six months.  He was noted to likely have sepsis 
due to the infected heel ulcers, and his dementia was noted 
to likely be a Lewy Body Dementia.  Based upon the veteran's 
multiple health problems, his physicians and family decided 
to move him to hospice care for comfort measures, where he 
subsequently died.  An April 2005 treatment note reflects the 
events leading to the veteran's death were bilateral 
decubitus heel ulcers leading to infection, which resulted in 
sepsis, with the end result being death.  

After carefully reviewing the evidence of record the Board 
finds there is no competent medical evidence of record 
relating the disabilities which led to the veteran's death to 
his military service.  In this context, the Board notes the 
veteran's death certificate reflects that he manifested 
bilateral heel ulcers and an associated soft tissue infection 
one week prior to his death, and developed sepsis 48 to 72 
hours prior to his death.  In addition, the Board notes the 
veteran presented for treatment in 2004 with a history of 
cerebrovascular accident and "old" myocardial infarction.  
In rendering this decision, the Board finds probative that no 
medical professional has ever related the disabilities which 
led to the veteran's death to his military service, which 
ended in 1946.  In fact, the appellant was specifically asked 
to provide evidence showing a relationship between the 
veteran's death and his military service.  No such evidence 
has been submitted, and the appellant did not appear for the 
November 2006 videoconference hearing where she may have been 
able to provide evidence to substantiate her claim.  

The Board recognizes the appellant sincerely believes the 
veteran's death was caused by a disease which was incurred in 
service; however, she has not been shown to have the 
professional expertise necessary to provide an opinion on 
matters requiring medical knowledge, such as the diagnosis or 
etiology of a medical condition.  See Espiritu, supra.  
Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent and 
probative evidence to warrant a favorable decision.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the appellant's claim for 
service connection for cause of the veteran's death, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.

B.  Death Pension

The law authorizes the payment of a pension to a veteran who 
has the requisite wartime service and who is permanently and 
totally disabled from non-service-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521.  The surviving spouse of a veteran who met the 
wartime service requirements will be paid the maximum rate of 
pension, reduced by the amount of her countable income.  38 
U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any 
kind from any source shall be counted as income during the 
12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. § 3.271.  For the purpose 
of determining initial entitlement, the monthly rate of 
pension shall be computed by reducing the applicable maximum 
pension rate by the countable income on the effective date of 
entitlement and dividing the remainder by 12.  38 C.F.R. § 
3.273(a).  Nonrecurring income (income received on a one-time 
basis) will be counted, for pension purposes, for a full 12-
month annualization period following receipt of the income.  
38 C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21-1) 
and is to be given the same force and effect as if published 
in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual 
pension rate is adjusted from year to year.  Effective 
December 1, 2004, the MAPR for a surviving spouse with no 
children was $6,814.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part 
I, Appendix B.  Effective December 1, 2005, the MAPR was 
$7,094.  Id.  

Income from Social Security Administration benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income.  Certain unreimbursed 
medical expenses (in excess of five percent of the MAPR) may 
be excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272.

In this case, the RO granted entitlement to death pension 
benefits, effective in April 2005 (with the initial payment 
on May 1, 2005), based on the appellant's countable income 
for 2005, which was noted to include Social Security benefits 
totaling $11,930.  From the appellant's countable income, the 
RO deducted $5,000 as a one time deduction for the decedent's 
last expenses and $938 as a continuing deduction for the 
appellant's medical expenses.  These reductions reduced the 
appellant's countable income to $6,332, which was under the 
2005 MAPR of $6,814 for a surviving spouse with no children.  

In terminating the appellant's death pension benefits from 
May 1, 2006, the RO determined her income for 2006 consisted 
of $11,930 in Social Security benefits with a deduction of 
$938 for continuing medical expenses.  This reduction reduced 
the appellant's countable income to $11,332, which was over 
the 2006 MAPR of $7,094.  

In evaluating the ultimate merit of this claim, the Board 
finds the termination of the appellant's death pension 
benefits was proper because her countable income for 2006 
exceeded the maximum amount allowed by law.  The Board finds 
the RO correctly determined the appellant's countable income 
for 2006 exceeded the MAPR of $7,094 as her income included 
$11,930 in Social Security benefits minus $938 in medical 
expenses.  The Board notes the RO did not include the $5000 
deduction for the veteran's last expenses as that was a one 
time deduction that was taken during the applicable period.  
See 38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.272(h) (2006).  The 
Board also notes the RO used the appellant's 2005 Social 
Security benefit in making its determination; however, the 
Board finds no prejudice to the appellant in this regard 
because Social Security benefits are generally increased from 
year to year by operation of law, and she has not provided 
evidence that her Social Security benefits were decreased in 
2006.  Thus, the appellant's countable income for 2006 
includes at least $11,930 in Social Security benefits and, 
other than the $938 of continuing medical expenses already 
accounted for, the appellant has not submitted any evidence 
of additional medical expenses.  In this regard, the Board 
notes she did not appear for the November 2006 
videoconference hearing where she might have been able to 
provide evidence of additional expenses that could have been 
deducted from her countable income.  

Therefore, the Board finds the appellant's countable income 
for 2006 exceeded the 2006 MAPR of $7,094.  The Board 
certainly empathizes with any financial difficulty the 
appellant may be experiencing, but, given her countable 
income for 2006, the Board finds that the RO was correct in 
concluding that the appellant's death pension benefits should 
be terminated, effective May 2006, as her income exceeded the 
maximum amount allowed by law  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's income for 2006 exceeds the 
statutory limits, she is not legally entitled to death 
pension benefits as of May 2006.

ORDER

Entitlement to service connection for cause of death is 
denied.  

As of May 1, 2006, entitlement to death pension benefits is 
denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


